Title: To Thomas Jefferson from Robert Smith, 11 July 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir,
                     Navy Department 11 July 1805
                  
                  Will you be pleased to give your signature to the enclosed blank commissions?—they are wanted for surgeon’s mates & other officers of the Adams & of the Hornet.
                  I am with great respect sir, yr mo ob st.
                  
                     Rt Smith 
                     
                  
               